Citation Nr: 1118888	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  07-34 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

2.  Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 





INTRODUCTION

The Veteran had active military service from November 1975 to November 1978.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Columbia, South Carolina, Regional Office (RO).  

The Veteran was scheduled for a requested Travel Board hearing in November 2008, but failed to report for the scheduled hearing.  He has not provided evidence of good cause for his failure to report nor has he requested another hearing date.  

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The veteran had no verified service in the Republic of Vietnam during the Vietnam War era, nor does the evidence show his exposure to Agent Orange or other herbicide during his period of service, including during his service in Germany.

3.  The Veteran's current diabetes mellitus disability is not the result of an injury or disease incurred in service, nor may it be presumed to be related to service.



CONCLUSION OF LAW

Diabetes mellitus is not shown to be due to a disease or injury that was incurred in or aggravated by service; nor may it be presumed to have been incurred therein; nor may it be presumed to have been due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (the Court) have been fulfilled.  In this case, the Veteran's claim for service connection was received in June 2006.  He was notified of the provisions of the VCAA by the RO in correspondence dated in June 2006.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding the VCAA.  

Thereafter, the claims were reviewed and a statement of the case (SOC) was issued in December 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  Subsection (b)(3) was also added and notes that no duty to provide § 5103(a) notice arises "[u]pon receipt of a Notice of Disagreement" or when "as a matter of law, entitlement to the benefit claimed cannot be established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that the VCAA notice requirements applied to all elements of a claim.  Notice as to this matter was provided in June 2006.

The Veteran has been made aware of the information and evidence necessary to substantiate his claim and has been provided opportunities to submit such evidence.  A review of the claims file also shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service treatment records, relevant VA and private treatment records, and Social Security Administration disability records pertaining to his claim have been obtained and associated with his claims file.  

The Board notes that the Veteran was not provided a VA medical examination and opinion to assess the current nature and etiology of diabetes mellitus.  However, VA need not conduct an examination with respect to the claim of entitlement to service connection for diabetes mellitus, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

Simply stated, the standards of McLendon are not met in this case because there is no competent evidence providing any indication that diabetes is related to service.  Therefore, a VA examination to evaluate this claimed disability is not warranted.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not otherwise been requested or obtained.  He has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be presumed for certain chronic diseases, such as diabetes mellitus, which become manifest to a compensable degree within a prescribed period after discharge from service (one year), even though there is no evidence of such disease during the period of service, provided the veteran had active service of 90 days or more.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran asserts his diabetes is related to his military service.  Specifically, he argues that his diabetes was caused by exposure to herbicides while he served in Germany.  He has not alleged service in Vietnam, nor is there evidence of such service.

Service treatment records, including an October 1975 enlistment and August 1978 separation examination report, do not contain a diagnosis of diabetes or findings of sugar in the urine. 

An April 2003 VA lab report found high levels of glucose in the Veteran's blood. 

In a May 2003 private treatment record, the Veteran reported diabetes was diagnosed in March 2003. 

VA progress notes dated through October 2007 show ongoing treatment for diabetes. 

A September 2007 PIES response indicated the Veteran had no record of exposure to herbicides.

The Board does not dispute the Veteran has a current diagnosis of diabetes.  With respect to the Veteran's claim that his diabetes is due to an in-service exposure to Agent Orange or other herbicides, there is no evidence that the Veteran served in the Republic of Vietnam or that he was otherwise exposed to Agent Orange or other herbicides during his period of service.  Although the veteran contends that there was such exposure while he served in Germany, efforts by the RO to verify such exposure were not successful, and a review of the claims file gives no indication of such exposure.  Service personnel records confirm that the Veteran was stationed in Germany from May 1976 to October 1978, and a September 2007 PIES response indicated the Veteran had no record of exposure to herbicides.  It must be concluded that neither the required service in Vietnam nor other exposure to Agent Orange or other herbicides has been shown.  As neither the required service in Vietnam nor other exposure to Agent Orange herbicides has been shown, service connection for diabetes mellitus will not be considered on a presumptive basis with respect to Agent Orange or other herbicides.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 3.307, 3.309.  Nevertheless, service connection for diabetes may be shown on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As indicated earlier, the Veteran's diabetes mellitus was actually confirmed in April 2003, more than 25 years after his military service.  It must be concluded based on the evidence that the Veteran's diabetes mellitus did not become manifest to a compensable degree within a year after his discharge from service.  38 C.F.R. 


§§ 3.307, 3.309; see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).

In addition, there is no competent medical evidence that establishes a causal connection between the Veteran's diabetes mellitus disorder, and his military service or claimed Agent Orange or herbicide exposure for that matter.  Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  This evidentiary deficiency concerning the nexus element is fatal to the claim.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ('A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.').  

While several lay assertions have been submitted asserting that the Veteran's diabetes mellitus was the result of his military service, mere lay assertions of this purported cause-and-effect relationship do not constitute competent and credible evidence to satisfy this nexus requirement.  See Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Diabetes mellitus, type II, is not a simple medical condition, and as such is not a condition that can be perceived through the senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (Personal knowledge is that which is perceived through the use of the senses.).

For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, claimed as due to Agent Orange exposure.  As the preponderance of the evidence is against his claim, the doctrine of reasonable doubt is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  Accordingly, the appeal of this claim is denied.



ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to service connection for hepatitis C is warranted.

As an initial matter, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court, are applicable to this appeal.

In general, for service connection to be granted for hepatitis C, the evidence must show that a veteran's hepatitis C infection, risk factor(s), or symptoms were incurred in or aggravated by service.  The evidence must further show by competent medical evidence that there is a relationship between the claimed in-service injury and the veteran's hepatitis C.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See VBA letter 211B (98-110) November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the reuse of needles for tattoos, body piercing, and acupuncture.  It was concluded in FL 04-13 that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.

Service treatment records include an immunization record indicating the Veteran was given inoculations in 1975 and 1976. 

In his May 2006 claim, the Veteran reported he has had hepatitis C since 2001. 

The first objective evidence of a diagnosis of hepatitis C is in a July 2002 VA progress note.  The Veteran reported risk factors including history of cocaine abuse, tattoos, alcohol abuse, and a hepatitis C positive girlfriend. 

In a June 2003 VA progress note, the Veteran reported a history of cocaine use while in service.  

In a May 2004 private treatment record, the physician noted that the Veteran had hepatitis risk factors including a history of intranasal cocaine, alcohol abuse, and tattoo/body piercing in 1978.  

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence 'indicates' that there 'may' be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Here, there is evidence that the Veteran has a diagnosis of hepatitis C and has several known risk factors including claimed cocaine use in service and in-service inoculations.  The Board finds that a VA examination is necessary to obtain an opinion concerning the etiology of the Veteran's diagnosed hepatitis C. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his hepatitis C since October 2007.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After the above development has been completed to the extent possible, the Veteran should be provided a VA examination by a physician skilled in the diagnosis and treatment of hepatitis C.  All indicated tests and studies are to be performed, and comprehensive social, and occupational histories are to be obtained.  Prior to the examination, the claims folder and a copy of this remand must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the physician's report.

The physician should be requested to confirm the diagnosis of hepatitis C, and provide an analysis as to etiology.  The examiner should discuss whether the veteran was exposed to hepatitis C risk factors in service (specifically addressing the inoculation), and if so, the examiner should offer an opinion regarding any possible relationship between these in-service risk factors and his currently diagnosed hepatitis C.  The physician should also address post-service risk factors, including exposure to other individuals with hepatitis C, tattoos, and continued drug and alcohol abuse.  Following a review of the claims folder and examination of the Veteran, the gastroenterologist is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hepatitis C disability had its onset in service or is causally related to any incident of service.  The physician is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  Sustainable reasons and bases are to be provided for any opinion rendered.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


